IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
FABIAN SANTIAGO, )
)
Plaintiff, )
) No. 15 C 1856
v. )
) Magistrate Judge Jeffrey T. Gilbert
KAREN RABIDEAU, et al., )
)
Defendants. )

MEMORANDUM OPINION AND ORDER

Plaintiff Fabian Santiago (“Santiago”), a prisoner at Stateville Correctional Center
(“Stateville”), sued eight named Defendants and ten John Doe Defendants, all of whom are
employees of the Illinois Department of Corrections (“IDOC”). The named Defendants include
Karen Rabideau (“Rabideau”), a Placement Offlcer; Leslie Turner (“Turner”), an Intemal Security
Investigator; Mindi Pierce (“Pierce”), a Correctional Offlcer assigned to Stateville’s Intemal
Affairs Unit; Colleen Franklin (“Franklin”), a Correctional Counselor; Clarence Wright
(“Wright”), a Correctional Lieutenant; Daniel Reed (“Reed”), a Correctional Oft`lcer; Christopher
Williams (“C. Williams”), a Correctional Officer; and Tarry Williams (“Warden Williams”),
Stateville’s Warden.

Santiago brought this action pursuant to 42 U.S.C. § 1983 claiming that Defendants
violated his rights guaranteed by the First, Eighth, and Fourteenth Amendments of the United
States Constitution. Count One of Santiago’s Second Amended Complaint alleges that Rabideau
violated Santiago’s First Amendment rights by transferring a disruptive inmate into his cell at
Stateville in retaliation for grievances and lawsuits that Santiago previously had filed. Count One

also alleges five of the remaining individual Defendants violated Santiago’s First Amendment

rights by transferring him to an undesirable section of Stateville in retaliation both for Santiago’s
earlier grievance filings and a letter he wrote in August 2014 to then Illinois Governor Patrick J.
Quinn, as described more fully below. ([ECF No. 150], at 1[1[ 38-47). Count Two alleges that
Defendants Wright and Franklin violated Santiago’s due process rights under the Fourteenth
Amendment because of their actions in connection with a disciplinary hearing held concerning
Santiago’s letter to Govemor Quinn, and Santiago’s subsequent transfer to another section of
Stateville. (Id. at 1[1| 48-51). Count Three alleges that Warden Williams, C. Williams, Wright,
Franklin, Reed, and John Does l-lO violated Santiago’s Eighth Amendment rights through their
alleged deliberate indifference to the conditions of F-House, the section of Stateville to which
Santiago was transferred as a result of his letter to Governor Quinn. (Id. at 1111 52-56). The Second 7
Amended Complaint also alleges that Defendant Rabideau has continued to retaliate against
Santiago by placing him in cells with inmates with whom he is likely to have a confrontation
([ECF No. 28], at 11 57). Santiago requests declaratory and injunctive relief based on this alleged
retaliation. (Id. at 1[ 59).

This case was first assigned to Chief` District Judge Ruben Castillo. On August 23, 2016,
Judge Castillo granted partial summary judgment in favor of Santiago on his First Amendment
claim in Count One of his Complaint, finding that Defendants Wright and Franklin, as members
of the Adjustment Committee that heard the charges against Santiago related to his letter to
Governor Quinn, violated Santiago’s First Amendment rights by punishing him for writing the
letter. The Court found that, because Governor Quinn was not an official of the Illinois prison
system, Santiago had a First Amendment right to send the letter to the Governor without retaliation
from IDOC since the letter did not implicate the prison system’s interest in security, order, and

rehabilitation The Court denied Santiago’s Motion for Summary Judgment on his First

Amendment claim against Warden Williams because Santiago had not shown that he personally
was responsible for the deprivation of his First Amendment rights. See Santiago v. Rabideau,
2016 WL 4490578, at *9 (N.D. Ill. Aug. 23, 2016). The Court reserved the issue of Santiago’s
entitlement to compensatory damages pending the resolution of Santiago’s remaining claims Ia'.
at *9.

On May 18, 2017, the parties consented to the jurisdiction of this magistrate judge for all
proceedings through and including the entry of final judgment See [ECF No. 92]. 28 U.S.C. §
636(€); N.D. Ill. R. 73.1(c). Defendants now have filed a Rule 56 Motion for Partial Summary
Judgment [ECF No. 148] on Counts One, Two, and Three of Santiago’s Second Amended
Complaint, Defendants also argue that Santiago has not experienced continuing retaliation as he
alleges in paragraphs 57-59 at the end of his Complaint in an un-numbered “count” after Count
Three, and that he is not entitled to compensatory damages For the reasons discussed below,
Defendants’ Rule 56 Motion for Partial Summary Judgment is granted in part and denied in part.
This case will proceed to trial against Defendants Wright and Franklin on Santiago’s First and
Fourteenth Amendment claims, and against Warden Williams and, potentially, C. Williams and
Reed since Defendants did not move on these two Defendants’ behalf, on Santiago’s Eighth
Amendment claim.

I. LEGAL STANDARD

Summary judgment is appropriate when the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that “there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
FED. R. CIV. P. 56(a); see Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 951 (7th Cir. 2013). In

deciding a motion for summary judgment, the court “review[s] the evidence in the record in the

light most favorable to the non-moving party and draw[s] all reasonable inferences in its favor.”
NES Rental Holdings, Inc. v. Steine Cold Storage, Inc., 714 F.3d 449, 452 (7th Cir. 2013); see also
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The party opposing the motion “gets
the benefit of all facts that a reasonable jury might find.” Loudermilk v. Best Pallet Co., LLC, 636
F.3d 312, 314 (7th Cir. 2011). However, the opposing party cannot rely on mere conclusions and
allegations to create factual issues. Balderston v. Fairbanks Morse Engine Div. of Coltec Indus.,
328 F.3d 309, 320 (7th Cir. 2003). Nor can speculation be used “to manufacture a genuine issue
of fact.” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008) (citation omitted). A court will
grant summary judgment “if no reasonable trier of fact could find in favor of the non-moving
party.” Hoppe v. Lewis Univ., 692 F.3d 833, 838 (7th Cir. 2012) (internal quotes and citation
omitted).

Local Rule 56.1 requires a party moving for summary judgment to submit a statement of
material facts with “specific references to the affidavits, parts of the record, and other supporting
materials relied upon to support the facts . . .” N.D. Ill. R. 56.1(a). Then, “the party opposing the
motion for summary judgment is required to file and serve ‘a concise response to the movant’s
statement that shall contain . . . a response to each numbered paragraph in the affidavits, parts of
the record, and other supporting materials relied upon.”’ Curtz's v. Costco Wholesale Corp., 807
F.3d 215, 218 (7th Cir. 2015) (quoting N.D. Ill. R. 56.1(b)(3)(B)). “When a responding party’s
statement fails to dispute the facts set forth in the moving party’s statement in the manner dictated
by the rule, those facts are deemed admitted for purposes of the motion.” Id. Specifically, the
responding party’s failure “to cite to any admissible evidence to support facts presented in
response” renders “the facts presented by the moving party as undisputed.” Id. Because Local

Rule 56.1 serves an important function by organizing evidence and identifying disputed facts, the

district court has discretion to require strict compliance Flz'nt v. City of Belvidere, 791 F.3d 764,
767 (7th Cir. 2015); F. T.C. v. BayArea Bus. Council, Inc., 423 F.3d 627, 633 (7th Cir. 2005). The
evidence supporting a factual contention need not be admissible in itself, but “it must represent
admissible evidence.” Malec v. Stanford, 191 F.R.D. 581, 584 (N.D. Ill. 2000).

A number of Santiago’s Rule 56.1 submissions do not comply with these guidelines
because they are non-responsive and argumentative. (Pl.’s Resp. to Defs.’ SOF Nos. 20, 21, 22,
23, 35). See Judson Atkinson Candies, Inc. v. Latini-Hohberger th'mantec, 529 F.3d 371, 382 n.
2 (7th Cir. 2008) (“It is inappropriate to make legal arguments in a Rule 56.1 statement of facts.”).
Courts expect strict compliance With Local Rule 56.1 and have ample discretion to strike improper
submissions See Cichon v. Exelon Generation Co., L.L.C., 401 F.3d 803, 809-810 (7th Cir. 2005)
(citing cases). In the interest of time and efficiency, rather than parsing the parties’ Local Rule
56.1 submissions in this Memorandum Opinion, the Court will ignore (or to the extent procedurally
necessary, strike) the parties’ submissions that do not comply with Local Rule 56.1 and refer below
only to those that meet the standard of the Local Rule. Those facts discussed below are the facts
the Court has considered in ruling on the pending Motion.

II. FACTUAL BACKGROUND

Neither Defendants nor Santiago provide a separate statement of facts in their memoranda
of law. See Duchossois Indus., Inc. v. Crawford & Co., No. 99 C 3766, 2001 WL 59031, at *1
(N.D. Ill. Jan. 19, 2001) (noting that “LR 56.1 statements are not intended to be substitutes for a
statement of facts section of a memorandum of law”). Nevertheless, the Court’s own review of
the record reveals the following facts. Santiago was an inmate at Stateville in 2014 and was housed
in C-House in cell 838. (Defs.’ SOF No. 22). On July 11, 2014, Defendant Rabideau transferred

inmate Jovan Daniels to Santiago’s cell. (Id.). Santiago was classified as a “moderate escape

risk,” while Daniels was considered to be a Level-E, or “extremely high escape risk.” (Id.). As a
result, more frequent searches of the two inmates ensued. In August 2014, Santiago wrote a letter
to then Illinois Governor Patrick Quinn objecting to these searches and what he perceived to be
IDOC’s lack of response to his complaints The letter, in its entirety, read as follows:

8/20/2014

To: Mr. Patrick J. Quinn

Listen to me you faggot motherfucker! I wrote your punk ass almost a month ago

notifying your office of these piece [sic] of shit, corrupt prison officials deliberately

having me placed into a celling [sic] location with an [inmate] categorized as an

extremely high escape risk in order to justify having my cell searched every several

days, completely destroying my cell, stealing my property & provoking physical

confrontations between myself, my cellmate & prison guards. These are criminal

acts of misconduct & your fuckin racist & corrupt office is refusing to do anything

about these abuses.

I have already filed an emergency grievance dated: 8/3/14, concerning these abuses

& this punk ass warden has refused to take correct action. l have every intention

on filing suit in federal court and your offices [sic] roll [sic] in disregarding &

concealing these abuses will be stipulated You have allowed a cess pool [sic] of

corruption & abuse against [inmates] to plague IDOC & haven’t done shit to
address these matters - l can only hope you lose the election you fuckin [sic]
asshole.

([ECF No. 72], at 2).

Warden Williams’ office subsequently received a copy of Santiago’s letter and forwarded
it to Stateville’s Internal Affairs Unit. (Defs.’ SOF No. 14). Following an investigation of the
letter, a Disciplinary Report was issued that accused Santiago of “insolence” on the ground that
his letter was “very disrespectful” and constituted a “major infraction.” ([ECF No. 72], at 2).
“Insolence” is defined in the prison regulations as “[t]alking, touching, gesturing, or other behavior
that harasses, annoys or shows disrespect.” (Id., quoting Il. Admin. Code 20, § 504, Table A
(2001)). Santiago then was brought before an IDOC Adjustment Committee on the insolence

charge on September 8, 2014, The Committee was composed of Defendants Wright and Franklin.

(Id.). Santiago alleges that the Committee ignored evidence he presented and refused to allow him
to speak. (Pl.s’ Resp. to Defs.’ SOF No. 38). Defendants claim Santiago was given the opportunity
to object to Wright as member of the Committee based on lack of impartiality, but he failed to do
so. (Defs.’ SOF No. 37). Santiago claims he did so, but Wright refused to recuse himself. (Pl.’s
Resp. to Defs.’ SOF No. 37). Defendants state the hearing lasted 30 minutes; Santiago estimates
it lasted only three minutes. (Defs.’ SOF No. 38; Pl.’s Resp. to Defs.’ SOF No. 38).

Santiago was found guilty of insolence, and the Adjustment Committee issued a Final
Summary Report recommending that he be transferred to F-House, Stateville’s disciplinary
segregation unit, for one month. (Defs.’ SOF No. 40). Santiago was placed in segregation in F-
House on September 12, 2014 and was released back into the general population on October 10,
2014 to another cell in F-House. (Defs.’ SOF No. 24). F-House is a “panopticon” structure - a
circular building with four tiers of 62 cells on each tier. (Defs.’ SOF No. 25). The parties dispute
the conditions that prevailed at F-House when Santiago was housed there. Defendants claim the
noise level in F-House is similar to that in the general population. (Defs.’ SOF No. 29). Santiago
disagrees, claiming that he was subjected to extreme levels of screaming, kicking, and fighting
(Pl.’s Resp. to Defs.’ SOF No. 29). He further states that, although showers were offered once a
week, the condition of the showers was “inhumane and nasty,” including cold air that came through
a broken window. (Pl.’s Resp. to Defs.’ SOF No. 31).

Santiago also states that he was subjected to soiled mattresses, vermin, reduced meal
portions, food that was contaminated by pests, and roaches that crawled on him during the night.
(Pl.’s SOAF No. 6). He claims, for example, that his bedding was “a shit and piss stained mattress
that was dragged throughout the segregation floor and had been splattered with spaghetti food on

it and [had] stains. lt was disgusting.” ([ECF No. 165], Ex. 7 at 131). He asserts that, in addition

to sleep deprivation, he was afflicted with headaches, anxiety, and depression as a result of these
conditions. (Pl.’s SOAF No. 8). Santiago testified that he lost 20 pounds while he was in F-House,
although he never requested to see a doctor after he left the segregated unit. (Defs.’ SOF Nos. 48-
50).

III. DISCUSSION

A. The First Amendment Issues

To prevail on a First Amendment retaliation claim, Santiago must demonstrate that (1) he
engaged in activity protected by the First Amendment; (2) he suffered a deprivation that is likely
to deter future activity that is protected by the First Amendment; and (3) the First Amendment was
“at least a motivating factor” in the defendants’ retaliation Bridges v. Gilbert, 557 F.3d 541, 546
(7th Cir. 2009) (quoting Woodrujj’v. Mason, 542 F.3d 545, 551 (7th Cir. 2008)). “[A] plaintiff
alleging First Amendment retaliation must prove by a preponderance of the evidence that his or
her protected activity Was a motivating factor in the defendant’s retaliatory action.” Spiegla v.
Hull, 371 F.3d 928, 942 (7th Cir. 2004). Thus, an individual defendant “must have caused or
participated in a constitutional deprivation” in order to be liable. Pepper v. Village of Oak Park,
430 F.3d 805, 810 (7th Cir. 2005).

As discussed above, the Court already has determined that Defendants Wright and Franklin
violated Santiago’s First Amendment rights by voting as members of the Adjustment Committee
to punish Santiago for writing the letter to Governor Quinn. Santiago also alleges that Defendants
violated his First Amendment rights in other ways. Rabideau allegedly denied Santiago’s rights
by transferring Jovan Daniels to his cell in retaliation for previous grievances and civil rights
lawsuits that Santiago had filed. ([ECF No. 28], at jj 38). Santiago claims that Wright and Franklin

retaliated against him at the Adjustment Committee hearing When they allegedly refused to review

Santiago’s evidence and did not let him speak at the hearing as well as by recommending that he
be transferred to F-House. (Id. at 1111 40, 41). Santiago further alleges that Warden Williams
violated the First Amendment when he overlooked the wrongdoings of the personnel under his
command, approved their actions, and failed to stop their retaliatory actions. (Id. at il 42).
Specifically, Warden Williams allegedly (1) approved Rabideau’s transfer of Daniels to Santiago’s
cell, (2) refused to investigate Santiago’s “emergency grievances,” (3) denied those grievances,
and (4) approved the disciplinary transfer to F-House.l (Id. at 1[ 43). The Court addresses each of
these issues in turn.
1. The Insolence Issue
a. The Adjustment Committee’s Finding

An official must be personally responsible for a constitutional deprivation in order to be
liable for it. “That is, he ‘must know about the conduct and facilitate it, approve it, condone it, or
turn a blind eye . . . .’” Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995) (internal quotes
and citation omitted). The official does not have to have participated directly in the action that
involves a constitutional violation. Mere negligence concerning a subordinate’s actions is not

sufficient, however, and the official must have acted “either knowingly or with deliberate, reckless

indifference.” Chavez v. Illinoz's State Police, 251 F.3d 612, 651 (7th Cir. 2001) (internal quotes

 

1 As noted earlier, the Second Amended Complaint also alleges that Franklin, Wright, and Warden Williams
violated Santiago’s First Amendment rights through their involvement in the September 2, 2014 hearing
that resulted in Santiago’s insolence ticket. Defendants raise several claims about these Defendants’
motives and participation in the hearing, but the Judge Castillo already ruled that the insolence ticket did
not violate the First Amendment. See Santiago, 2016 WL 4490578, at *8 (“Plaintiff was deprived of his
rights when the Adjustment Committee found him guilty of insolence and recommended that he be punished
with disciplinary segregation, not when he was initially charged with insolence.”) (emphasis added).
Without a constitutional violation, Defendants’ arguments on this issue are superfluous

and citation omitted). Vicarious liability does not apply. Sanvz'lle v. McCaughtry, 266 F.3d 724,
740 (7th Cir. 2001).

Defendants Wright and Franklin already have been held liable for their Adjustment
Committee votes to punish Santiago for writing the letter to Governor Quinn. Defendants argue
that Warden Williams is entitled to summary judgment because he played no role in the
Adjustment Committee hearing or the disciplinary action that followed the Committee’s finding
([ECF No. 149], at 3). Santiago has not replied to this or any other First Amendment argument in
his response brief. 2 In his Local Rule 56.1 submissions, however, Santiago notes that Warden
Williams’ signature appears on the second page of the Committee’s September 8, 2014
Disciplinary Report, though it was signed four days later on September 12, 2014. ([ECF No. 165],
Ex. l at 2). The mere appearance of Warden Williams’ signature, however, does not create a
material fact issue about his participation in the proceeding Warden Williams testified in his
affidavit that he designated a subordinate to review all Adj ustment Committee reports, and that he
authorized the designee to sign the Warden’s name with the designee’s initials inscribed next to it.
([ECF No. 150], Ex. G at 11 2). At the time the Adjustment Committee report was issued in this
case, Victor Calloway Was the Warden’s designee. (Id. at 11 4). The affidavit explains that
Calloway reviewed and signed the Adj ustment Committee’s report with Calloway’s initials circled

beside the signature - both of which appear on the report. (Id.). As for the disciplinary

 

2 The Court disagrees with Defendants that Santiago’s failure to respond automatically entitles them to
summary judgment on all remaining First Amendment issues. The Federal Rules make clear that summary
judgment is not to be granted by default. “Even if the opposing party completely fails to respond to a
summary judgment motion, Rule 56(e) permits judgment for the moving party only “if appropriate - that
is, if the motion demonstrates that there is no genuine issue of material fact and that the movant is entitled
to judgment as a matter of law.” Johnson v. Gudmundsson, 35 F.3d 1104, 1112 (7th Cir. 1994) (internal
quotes and citation omitted). Despite his failure to address this central aspect of Defendants’ motion and
the Second Amended Complaint, Santiago has responded to those portions of Defendants’ Statement of
Facts that Defendants claim entitle them to summary judgment on the First Amendment claims.

10

recommendation, Warden Williams states that he did not “personally review or sign Plaintiff’ s
Report;” he does not ordinarily take a role in an inmate’s placement at Stateville; and he had no
involvement in the decision to place Santiago in F-House. (Id. at 111[ 4-6). Santiago does not
dispute any of these claims in his Local Rule 56. 1 submissions and they are therefore deemed
admitted. Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003).

Santiago also has failed to cite any evidence showing that Warden Williams was informed
about alleged retaliation against Santiago or that Warden Williams turned a blind eye to his
subordinates’ actions ([ECF No. 28], at jj 42). As far as the Court can discern, only three
individuals were involved with the Adj ustment Committee’s finding - Franklin and Wright (who
formed the Committee and signed the report) and Calloway (who later signed the report for
Warden Williams). Both Franklin and Wright testified that they never discussed the Committee’s
proceedings or findings with Warden Williams (Defs.’ SOF No. 14). No evidence suggests
Calloway had any communication with Warden Williams on the matter. (Pl.’s Resp. to Defs.’
SOF No. 17). Santiago has not presented any evidence to rebut this claim. Thus, Santiago has
failed to show that a fact issue exists concerning Warden Williams’ role in finding Santiago guilty
of insolence. Defendants’ Motion, therefore, is granted on this issue as to Warden Williams3

2. Jovan Daniels’ Transfer

An inmate has a right under the First Amendment to file grievances about the conditions

of his or her confinement or the mistreatment of his personal property. Watkins v. Kasper, 599

F.3d 791 , 798 (7th Cir. 2010). “Thus, a prison official may not retaliate against a prisoner because

 

3 The Second Amended Complaint is not limited to the allegation that Warden Williams was motivated by
Santiago’s letter to Govemor Quinn; it also alleges that Warden Williams took action against Santiago
because of his grievances and civil rights lawsuits ([ECF No. 28], at 1[ 43). The Court need not address
those allegations Since no evidence shows that Warden Williams participated in the actions that
constituted a First Amendment violation, Santiago’s allegations concerning his motive are moot.

ll

that prisoner filed a grievance.” De Walt v. Carter, 224 F.3d 607, 618 (7th Cir. 2000). Count One
of the Second Amended Complaint alleges that Rabideau violated Santiago’s First Amendment
rights by transferring inmate Jovan Daniels to Santiago’s cell in retaliation for grievances and civil
rights lawsuits Santiago had filed. Count One further alleges that Warden Williams approved
Rabideau’s actions Santiago claims that Rabideau chose Daniels because, as a high-risk prisoner,
she knew that his presence in Santiago’s cell would lead to increased searches of both cellmates.
Unfortunately, neither party has identified the grievances or lawsuits that are at issue in
Santiago’s retaliation claim, making it impossible for the Court to discern the full evidentiary basis
for Santiago’s contention. The Court’s own review shows that Warden Williams states in his
affidavit that he did not review Santiago’s grievances numbered 2122, 2443, 2634, 2799, or 2800
([ECF No. 150], Ex. G at 1[ 3), but these grievances are irrelevant to the issue because they all post-
date Daniels’ July ll, 2014 transfer to Santiago’s cell.4 Grievance No. 2122 was received by the
IDOC on August 5, 2014, over three weeks after the transfer. ([ECF No. 150], Ex. G at Ex. l).
Grievance No. 2443 was filed on August 3, 2014 and requests Daniels’ removal from Santiago’s
cell. (Id.). Nurnber 2634 is dated August 29, 2014; No. 2799 is dated September 8, 2014; and No.
2800 is dated September 12, 2014. (Id.). Santiago has not addressed how Defendant Rabideau
could have been motivated by grievances that were filed after Daniels was placed in the same cell

as Santiago.

 

4 The IDOC write-up for grievance No. 2634 states that Santiago previously had filed a lawsuit against
Defendant Turner “for carrying out all manner of abuse & misconduct.” ([ECF No. 150], Ex. G at Ex. 1).
The parties do not address whether this is the lawsuit to which the Second Amended Complaint refers, or
whether other suits are at issue. The Court declines to ferret through the nearly 600 pages of exhibits that
the parties have submitted with their memoranda in the hopes of findings information whose identification
lies squarely with the parties themselves “Judges are not like pigs, hunting for truffles buried in briefs.”
United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991).

12

As for other grievances that may be involved with Count One, Defendant Rabideau states
in her affidavit that, although she currently is a Placement Officer at Stateville who is responsible
for placing two inmates in the same cell, she formerly responded to Santiago’s grievances in her
role as his Correctional Counselor. ([ECF No. 165], Ex. 4 at 1[1] 2, 8). Like Santiago, Rabideau
does not identify what those grievances were, but she states that she did not take them into
consideration when she placed any inmate in the same cell as Santiago. Instead, she considered
factors such as the inmates’ compatibility, differences in age and security profiles, projected
release dates, and the inmates’ respective history of issues with other cellmates. (Id. at 1111 3, 8).

Santiago responds, without explanation, that “there is ample reason to disbelieve”
Rabideau’s statement (Pl.’s Resp. to Defs.’ SOF No. 22). That might be plausible had Santiago
identified a grievance, the content and proximity of which in time to Daniels’ transfer could
support such an inference See De Walt, 224 F.3d at 618-19 (stating that a retaliatory motive can
be inferred based on an adequate chronology of events). Without identifying a specific grievance
or lawsuit, however, Santiago questions Rabideau’s motive on grounds that are purely speculative,
thereby failing to show why summary judgment should not be entered as it concerns Rabideau.
See Hedberg v. Ind. Bell Telephone Co., Inc., 47 F.3d 928, 932 (7th Cir. 2005) (“Speculation does
not create a genuine issue of fact; instead, it creates a false issue, the demotion of which is a primary
goal of summaryjudgment.”). As for Warden Williams, Santiago concedes that he was not directly
involved in transferring Daniels to his cell. (Pl.’s Resp. to Defs.’ SOF No. 41). The Second
Amended Complaint alleges that Warden Williams approved Rabideau’s transfer decision, but
neither Santiago’s response brief nor his Statement of Additional Facts addresses that topic.
Defendants’ Rule 56 Motion for Partial Summary Judgment, therefore, is granted on all the

remaining First Amendment issues

13

B. The Fourteenth Amendment Issues

Count Two of the Second Amended Complaint alleges that Defendants Wright and
Franklin violated Santiago’s Fourteenth Amendment due process rights by holding a hearing on
the insolence charge without reading the materials Santiago had submitted or permitting him to
speak. Santiago contends that he had a Fourteenth Amendment interest in the outcome of the
hearing, and that transferring him to F-House imposed a “significant hardship” on him. ([ECF No.
28]), at 1111 48-50). Defendants interpret these allegations as comprising two claims: (1) Santiago’s
transfer to, and 28-day stay in, F-House violated his Fourteenth Amendment interests, and (2)
issues surrounding the hearing on the insolence charge violated his liberty interests guaranteed by
the Due Process clause.

1. The Transfer to F-House

A prisoner’s transfer to a segregated disciplinary unit does not automatically implicate a
due process liberty interest Sandin v. Conner, 515 U.S. 472, 485-86 (1995). Instead, a prisoner’s
Fourteenth Amendment rights may be at issue if the conditions of the segregated unit impose an
“atypical and significant hardship . . . in relation to the ordinary incidents of prison life.” Id. at
484. As a result, “the right to litigate disciplinary confinements has become vanishingly small.”
Wagner v. Hanks, 128 F.3d 1173, 1175 (7th Cir. 1997). Courts decide whether a disciplinary
transfer impinges on a prisoner’s Fourteenth Amendment rights by looking at “the combined
import of the duration of the segregative confinement and the conditions endured.” Marion v.
Columbia Corr. Inst., 559 F.3d 693, 697 (7th Cir. 2009). Relatively short stays of confinement do
not give rise to a liberty interest; longer stays may do so if the conditions of the disciplinary unit

impose unusually difficult hardships Hardaway v. Meyerhoff, 734 F.3d 740, 743-44 (7th Cir.

2013).

14

Santiago argues that he had a liberty interest in not being sent to segregation in F-House,
and that his 28-day confinement there “obviously” violated that right. ([ECF No. 164], at 5).
Courts consistently have held, however, that lengthier terms of confinement in segregated prison
units do not give rise to a liberty interest In Sandin, supra, for example, the Supreme Court found
that 30 days of disciplinary confinement “did not present the type of atypical, significant
deprivation in which a State might conceivably create a liberty interest.” Sandin, 515 U.S. at 486.
Other courts have reached the same conclusion for even longer periods of confinement See
Thomas v. Ramos, 130 F.3d 754, 760-62 (7th Cir. 1997) (finding the same for a 70-day disciplinary
segregation at the Stateville prison); Whitford v. Boglino, 63 F.3d 527, 533 (7th Cir. 1995) (stating
that six months of segregation do not constitute “such an extreme term” that, standing alone, a
prisoner’s Fourteenth Amendment rights were triggered).

Santiago overlooks that a liberty interest does not arise unless the length of the confinement
and the conditions of the segregated unit - in combination - are unusually harsh. See Marion, 539
F.3d at 697-98; Hardaway, 734 F.3d at 743. Santiago refers the Court to his Statement of
Additional Fact No. 7 and to his deposition testimony as evidence of the conditions he encountered
Statement of Additional Fact No. 7 claims that Santiago lost 20 pounds during his stay at F-House,
at least in part because he was given food that had been infested by roaches and other vermin.
(Pl.’s SOAF No. 7). Santiago testified in his deposition that F-House was a loud environment that
included “mind shattering kicking, pounding, screaming, [and] fighting;” the showers displayed
“inhumane and nasty conditions;” and broken windows let in cold air. (Pl.’s Resp. to Defs.’ SOF
Nos. 29, 31). Santiago also claims that he was subjected to mold, foul smells, a soiled mattress,

and rodents that crawled over him in the night. (Pl.’s SOAF No. 6).

15

The conditions that Santiago describes present a sobering portrait of a difficult
environment Indeed, Santiago points out that former lllinois Governor Bruce Rauner closed F-
House in 2016 because it created “safety and operational hazards” for both the inmates and
Stateville’s staff. ([ECF No. 165], at Ex. 10). That does not mean, however, that these harsh
conditions gave rise to or implicated a Fourteenth Amendment interest. Courts repeatedly have
concluded that conditions similar to those that Santiago describes do not implicate a liberty
interest, including conditions at F-House itself. In Sanchez v. Walker, 2010 WL 5313815, at *5
(N.D. Ill. Dec. 17, 2010), for instance, the Court found that an inmate’s six-month stay in
Stateville’s F-House did not implicate a liberty interest despite the fact that the inmate had no
access to cleaning supplies, trash was not removed, toilets Were dirty and only periodically flushed,
“little black bugs” were found around the toilet, and inmates were subjected to roaches, spiders,
and mice. See also Stallings v. Best, 2018 WL 4300488, at *6 (N.D. Ill. Sept. 10, 2018) (finding
no liberty interest for six-month confinement in F-House despite “six-legged pests that invaded
[plaintiff’s] food trays and body and four-legged pests that skittered over him in the dark”);
Coleman v. Baldwin, 2016 WL 537970, at *4 (N.D. Ill. Feb. 11, 2016) (stating that no
constitutional concern arose when an inmate was held for six months in “the presence of insects,
mice, and broken windows as well as a restriction on showers and the deprivation of his Wheelchair
and walking cane”).

Moreover, Santiago has not shown that the conditions he encountered during his 28-day
stay in F-House were significantly atypical of his life outside the segregation unit. He claims in
broad terms that F-House Was different from other housing for Stateville’s general population, but
Santiago fails to cite anything in his Local Rule 56.1 submissions to support that claim. ([ECF

No. 164], at 5). Defendants state that the noise levels were “about the same” in F-House and other

16

parts of Stateville. (Defs.’ SOF No. 29). Santiago points to his deposition testimony describing
the noise levels of F-House, but that testimony does not compare the noise in F-House with noise
levels in the general population. ([ECF No. 165], Ex. 7 at 95-98). Santiago did testify that F-
House involved greater levels of violence between inmates than what ordinarily was found in the
prison’s general population. He does not claim, however, that he was subjected to any violence
during his disciplinary segregation (Ia'.). Thus, Santiago has not shown that his stay in F-House
was sufficiently long to give rise to a liberty interest, that the combination of his segregation and
the conditions of F-House did so, or that he experienced conditions in F-House that Were so
atypical of those experienced by the general population that they implicate his Fourteenth
Amendment rights Summary judgment, therefore, is granted for Defendants on this issue.
2. Due Process

The Second Amended Complaint also alleges that Defendants Franklin and Wright, who
were the members of the Adjustment Committee, violated Santiago’s Fourteenth Amendment due
process rights when (l) Wright denied Santiago’s request that he recuse himself from the hearing
due to a conflict of interest, (2) neither Defendant read the materials Santiago brought to the
hearing, and (3) Defendants did not permit Santiago to speak in his own defense. ([ECF No. 28],
at 9). “In the prison disciplinary context,'due process requires only that the prisoner receive
advance written notice of the charges, . . . an opportunity to present testimony and documentary
evidence to an impartial decision-maker, . . . and a written explanation for the discipline.” Piggie
v. Cotton, 344 F.3d 675, 677 (7th Cir. 2003) (citations omitted); see also Scruggs v. Jora’on, 435
F. Supp.2d 869, 876 (N.D. Ind. 2006) (“It is clear that prisoners have a due process right to an
impartial decision maker.”) (citation omitted). This is a lenient standard that requires no more than

“a modicum of evidence.” Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

17

All parties agree that the rights and obligations associated with the Adjustment
Committee’s proceedings are governed by department rule (“DR”) 504, which tracks the
requirements set out in the lllinois Administrative Code. 20 Ill. Admin. Code § 504. See Ashley
v. Snya’er, 316 Ill.App.3d 1252, 1258, 739 N.E.2d 897 (2000) (stating that the lllinois
Administrative Code “creates no more rights for inmates than those which are constitutionally
required”) (emphasis omitted). A prisoner has the right to an impartial hearing, and §504.80(d) of
DR 504 states that “[a]n offender who objects to a member of the Committee based on a lack of
impartiality must raise the matter at the beginning of the hearing.” ([ECF No. 150], at Ex. C).
Santiago testified that he “immediately voiced an objection to [Wright] presiding over the matter”
When he appeared at the hearing because Santiago previously had filed multiple grievances against
Wright, ([ECF No. 165], Ex. 7 at 187-190). According to Santiago, Wright denied his request.
(Id. at 193). By contrast, Defendants claim that Santiago could not have objected to Wright’s
participation in the Committee’s hearing because the Adjustment Committee’s report does not
document that such an objection was raised. ([ECF No. 165], at Ex. 1). The Committee was
required to document Santiago’s objection because DR 504 states that “[t]he Committee shall
document the basis of the [impartiality] objection and the decision in the Adjustment Committee
summary.” ([ECF No. 150], at Ex. C).

The Court disagrees with Defendants that the report’s silence on Santiago’s alleged
objection necessarily means he did not make it. Defendants overlook that the same report also
fails to include other information that is required by DR 504. Section 504.80(f)(1) of DR 504
allows inmates to make “any relevant statement or produce any relevant documents in his or her
defense” at an Adjustment Committee hearing ([ECF No. 150], Ex. C at Ex. 1). The Adjustment

Committee then must include a written summary in its report “of oral and written statements and

18

other evidence presented.” (Id.). As discussed below, it is undisputed that Santiago handed Wright
what Wright described as a written “pamphlet” that Santiago claimed showed he legally Was
entitled to write the letter to GovernorQuinn. ([ECF No. 165], Ex. 5 at 56, 57 (“Q: Did you see
the pamphlet? A: Yes. He showed me the pamphlet.”)). Like Santiago’s alleged recusal request,
however, the Committee’s report does not record this evidentiary submission. Defendants cannot
claim that the Committee’s report is definitive evidence that Santiago did not object to Wright’s
participation in the hearing As other courts have noted, “[t]he absence of evidence is not evidence
of absence.” U.S. ex. rel. Birdo v. Pfister, 2013 WL 6514100, at *16 (N.D. Ill. Dec. 12, 2013);
U.S. v. Harris, 2009 WL 3055331, at *3 (N.D. Ill. Sept. 21, 2009).

The parties also present differing accounts of the events related to Santiago’s remaining
Fourteenth Amendment claims that Wright and Franklin failed to review the evidence Santiago
brought to the hearing and refused to allow him to speak in his own defense. Santiago testified he
sent a hand-written letter to the Adjustment Committee with two federal court cases attached to it,
([ECF No. 165], Ex. 7 at 195-96). The letter is attached as Exhibit E to Wright’s deposition
transcript without the court cases, but the letter identifies one of them as the Northern District of
lllinois case of “Moore v. Miller.” 'l`he letter further states that Moore stands for the proposition
that the inmate/plaintiff in that case had the right to send a provocative letter from the prison to the
“Ron Goldman Trust.” ([ECF No. 165], Ex. 5 at Ex. E). Neither party has identified the case, but
the Court notes the decision in Moore v. Miller, No. 1997 WL 269595 (N.D. Ill. May 12, 1997)
(finding that an inmate had a First Amendment right to mail an offensive letter to the Ron Goldman
Defense Fund in the absence of a rule prohibiting it). Santiago testified that Wright told him the
Committee had not received Santiago’s letter. ([ECF No. 165], Ex. 7 at 196). Santiago claims

that he then attempted to read a copy of his written statement but Was cut off by Wright after only

19

a few statements He then tried to read from the Moore case but again was silenced when Wright
allegedly stated, “I don’t care what any court has to say.” (ld.).

Wright presents a different account of What took place, one that is not entirely consistent
He testified that Santiago presented him with a “pamphlet,” which Wright variously described as
“some court case” and as “a trifold piece of paper,” apparently referring to Santiago’s hand-written
letter. ([ECF No. 150], at 56). Wright stated at one point that Santiago “either read it [or] he
showed - he pointed it out to myself and Counselor Franklin.” (Id. at 57). When he was shown
the letter at his deposition, however, Wright stated that he had never seen it before and could not
recall if Santiago had “said these same words” at the hearing (Id. at 56, 58). Wright did not testify
that he ever reviewed the documents that Santiago tried to present in his defense, but he claimed
that he and Santiago talked “in detail” about a court case whose name Wright could not recall. (Id.
at 37).

Seen in the light most favorable to Santiago, a fact finder could choose to credit Santiago’s
version of these events Defendants have not presented any evidence suggesting that Wright or
Franklin reviewed Santiago’s written submission. In fact, Wright instructed Santiago to mail him
a copy of his materials, which arguably would have been pointless had he read what Santiago tried
to submit at the hearing ([ECF No. 165], Ex. 5 at 57). Defendants cite Franklin’s deposition
testimony and claim that Santiago was allowed to read his evidence to the Committee. But
Franklin stated that she did not recall Santiago bringing any papers to the hearing ([ECF No.
150], Ex. E at 25-26, 30). Nor could she identify Exhibit E or remember if Moore had been
discussed. (Id. at 30-31). Wright himself was unclear whether Santiago showed the material to
him or actually read from it. As noted above, moreover, the Committee’s report does not state that

Santiago submitted any evidence or written materials In light of the credibility determinations

20

that must be made to decide these issues, summary judgment is not appropriate on the remaining
Fourteenth Amendment issues See Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003) (“On
summary judgment a court may not make credibility determinations weigh the evidence, or decide
which inferences to draw from the facts; these are jobs for a factfinder.”).

C. The Eighth Amendment Issue

The Eighth Amendment forbids deliberate indifference to an inmate’s health and safety,
and a failure to take reasonable steps to mitigate a substantial risk of serious harm violates its
terms Farmer v. Brennan, 511 U.S. 825, 845 (1994). An Eighth Amendment claim comprises
two prongs First, “the deprivation alleged must be, obj ectively, sufficiently serious.” Henderson
v. Sheahan, 196 F.3d 839, 845 (7th Cir. 1999) (internal quotes and citation omitted). This objective
component of an Eighth Amendment claim requires that the inmate must have experienced
“extreme deprivations.” Id. (citation omitted). See also Dixon v. Godinez, 114 F.3d 640, 642 (7th
Cir. 1997) (stating that prison conditions may be “harsh and uncomfortable without violating the
Eighth Amendment’s prohibition against cruel and unusual punishment”). Second, a defendant
must have acted with deliberate indifference towards the conditions that meet this standard, Board
v. Farnham, 394 F.3d 469, 479-80 (7th Cir. 2005), which requires a defendant to have had
“subjective awareness” of the conditions Riccardo v. Rausch, 375 F.3d 521, 526 (7th Cir. 2004).
That involves “more than negligence and approaches intentional wrongdoing.” Johnson v. Snyder,
444 F.3d 579, 585 (7th Cir. 2006) (internal quote and citation omitted). See Qian v. Kautz, 168
F.3d 949, 955 (7th Cir. 2006) (describing the inquiry as whether defendants “actually knew about
[plaintiff’ s] condition, not whether a reasonable official should have known”). “[A] plaintiff must

establish that the official knew of the risk (or a high probability of the risk) and did nothing.” Pope

21

v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996); Davis v. Williams, 216 F. Supp. 3d 900, 905 (N.D. Ill.
2016).

Santiago alleges that Warden Williams, Wright, Franklin, C. Williams, and Reed violated
his Eighth Amendment rights when he was transferred to F-House and was subjected to excessive
cold because of a broken Window, cold water, mold, filthy mattresses, dirty bedding, unsanitary
conditions, roaches and mice that crawled on him during the night, and vermin-infested food.
Santiago claims these conditions caused extreme sleep deprivation, headaches anxiety,
depression, hunger pain, and significant weight loss ([ECF No. 28], at 1111 52-54; [ECF No. 165],
Ex. A at 3). Defendants’ Motion seeks summary judgment for Warden Williams, Wright, and
Franklin; the Motion does not address Santiago’s allegations against Defendants Reed and C.
Williams.

1. Defendants Franklin and Wright

Defendants argue that Wright and Franklin cannot be liable under the Eighth Amendment
because they were not personally involved in any of Santiago’s conditions of confinement at F-
House. See Sanvz'lle, 266 F.3d at 740 (“['l`]o be personally liable, a defendant must be personally
responsible for the deprivation of a constitutional right.”) (internal quote and citation omitted).
That addresses the second prong of an Eighth Amendment claim concerning the subjective intent
of a defendant Defendants do not argue that the environment Santiago describes at F-House falls
short of the standard required for an Eighth Amendment claim, To do so concerning Santiago’s
allegation of pest infestation, for example, Defendants would have needed to address “how
extensive the infestation of a prisoner’s cell is, what the infesting pests are, what odors or bites or
risk of disease they create, what particular psychological sensitivities the prisoner was known to

have . . . and how long the infestation continues.” Thomas v. Illinois, 697 F.3d 612, 614-15 (7th

22

Cir. 2012). Similar discussions concerning Santiago’s remaining allegations concerning dirty
bedding and filthy conditions also would be required. The Court construes Defendants’ silence on
these issues as a concession that Santiago has met the first prong of his Eighth Amendment claim
for the purpose of the pending Motion.

The Court agrees that Santiago has not met the second prong of the deliberate indifference
standard as it concerns Defendants Wright and Franklin. Neither Wright nor Franklin worked at
F-House while Santiago was placed there, and he never informed them about his environment lt
is true, as Santiago states, that both Defendants formerly had been assigned to F-House. Franklin
testified that she worked as a counselor at F-House for a six-month period in the “early 20005” and
was familiar with the inmates’ cells at that time. ([ECF No. 164], Ex 6 at 41-43). Wright testified
that he had been assigned to F-House for a one-year period at an unspecified time around 2008;
that he had been “in and out” of the segregation unit since then on a monthly basis; and that he
was familiar with F-House. ([ECF No. 164], Ex. 5 at 87-89). That does not mean, however, that
Wright and Franklin had any knowledge of the conditions that Santiago claims he endured.
Santiago does not describe the conditions of F-House when these Defendants worked there, nor
does he allege that they were the same conditions that he encountered Santiago appears to argue
that Franklin and Wright should have inferred to what he was subjected based on their experiences
at F-House years earlier. However, that is insufficient to demonstrate deliberate indifference “It
is not enough that a reasonable prison official would or should have known that the prisoner was
at risk; the official must actually know of and disregard the risk to incur culpability.” Lewis v.
Richara’s, 107 F.3d 549, 552-53 (7th Cir. 1997) (citation omitted) (emphasis added). Nothing

supports such a finding here based on the record evidence,

23

Even if Wright and Franklin knew of the conditions under which Santiago was confined,
Santiago also must show they “acted or failed to act despite [their] knowledge of a substantial risk
of serious harm.” Farmer, 511 U.S. at 825. To be liable for an Eighth Amendment violation, a
prison official must be able “to exercise his or her authority and to take the needed action to
investigate and, if necessary, to rectify the offending condition.” Vance v. Peters, 97 F.3d 987,
993 (7th Cir. 1996); see also Gentry, 65 F.3d at 561 (“In short, some causal connection or
affirmative link between the action complained about and the official sued is necessary for § 1983
recovery.”). That is, the officer must be able to take some action. Wright was a Correctional
Lieutenant at the time of Santiago’s allegations, and Franklin was a Correctional Counselor.
(Defs.’ SOF Nos. 5, 7). Nothing suggests that either Defendant had the authority to remedy the
conditions in F-House. Indeed, Santiago does not address this matter at all. Accordingly, he has
not demonstrated that an issue of material fact exists, and Defendants’ Rule 56 Motion f`or Partial
Summary Judgment is granted as it concerns Wright and Franklin on the Eighth Amendment claim,

2. Defendant Warden Williams

Unlike their arguments for Wright and Franklin, Defendants do not contend in their Motion
that Warden Williams was not personally involved in the conditions at F-House, or that he was
unaware of them. ([ECF No. 166], at 4-6). Nor does Defendants’ Statement of Facts make that
claim. (Defs.’ SOF Nos. 45-47). Defendants argue instead that Warden Williams was proactive
in trying to remedy the deficiencies at F-House that Santiago described. Stateville, for example,
contracted with “Critter Ridder, Inc.” to provide pest control; the Assistant Warden of Operations
monitored and reported on conditions each month to Warden Williams; and the Chief Engineer
kept F-House “at a certain temperature” during the winter. (Defs.’ SOF Nos. 45-46; [ECF No.

149], at 12). In other words, Warden Williams argues that he was aware of the conditions at F-

24

House, at least to some degree, but his remedial efforts show that he was not deliberately
indifferent to them. Defendants’ reply brief charts a different course. The reply does not address
Warden Williams’s efforts to ensure that F-House’s conditions were adequate; rather, it cites a
variety of case authorities for the general propositions that an officer must be personally
responsible for the deprivation of a constitutional right, and that the deprivation must have
occurred with the officer’s knowledge and consent ([ECF No. 166], at 4-5).

Prison conditions have been litigated extensively in this District in relation to Eighth and
Fourteenth Amendment claims See, e.g., Davis v. Williams, 216 F. Supp.3d at 905-910 (citing
multiple cases). The cases underscore the common-sense notion that demonstrating an official’s
subjective intent is fact-intensive Defendants in this case have presented very few facts from
which the Court can infer their subjective intent In opposition to Defendants’ Motion, Santiago
has contested much of what Defendants have asserted, and the facts put forth by Defendants do
not support fully their argument that Warden Williams was not deliberately indifferent to the
conditions to which Santiago was subjected in F-House as a matter of law.

Defendants claim, for instance, that the Chief Engineer maintained a “certain temperature”
at F-House, though they do not state what that was (Defs.’ SOF No. 46). Santiago counters that
windows at F-House Were broken and allowed cold air to enter. In support, he has submitted
Safety and Sanitation Reports showing that windows in F-House needed repair for most of the
time he was in F-House. And despite Defendants’ reliance on the fact that “Critter Ridder” Was
hired to control pests, Santiago’s sanitation reports show that pest control at F-House was deemed
to be “unsatisfactory” by prison officials when Santiago was there, ([ECF No. 165], at Ex. 12).

The sanitation report for F-House that is attached to Warden Williams’s own affidavit for

the month of January 2015, three months after Santiago’s stay in segregation, say, “[t]he area is

25

not free of insects, rodents, birds or other animals.” [ECF No. 150-7, Ex. G, at Attachment 3]. The
report also says, “[h]ot water is not available in the restroom facilities [and] [t]he shower areas are
not clean and free of scum.” Ia'. A February 5, 2015 memorandum attached to Warden Williams’s
affidavit says, “on all galleries windows needs [sic] to be repaired [and] work orders have been
submitted.” [ECF No. 150-7], Ex. G, at Attachment 4]. There is no indication in that
memorandum of steps taken to address the persistent pest infestation that Critter Ridder apparently
could not remediate. Nor is there anything to indicate Warden Williams Was not aware that the
deplorable conditions in F-House before, during, and after Santiago was housed there in
segregation appear to have been chronic despite efforts that purportedly were being made to
address them.

Warden Williams was not unaware of the conditions in F-House when Santiago was
incarcerated there, but he maintains that his attempts to remedy the pest infestation and other
unsafe and unsanitary conditions, even if those efforts were unsuccessful, insulate him as a matter
of law from a claim that he was deliberately indifferent to them. The Court disagrees that it is as
clear-cut as Warden Williams asserts Courts in this Circuit have held that ajury should determine
whether individuals in positions like that occupied by Warden Williams in this case took
reasonable steps to address the adverse conditions in F-House sufficient to insulate them from
liability. See e.g., Gray v. Hara'y, 826 F.3d 1000, 1009 (7th Cir. 2016) (“Knowingly persisting in
an approach that does not make a dent in the problem is evidence from which a jury could infer
deliberate indifference.”); Bentz v. Hardy, 638 Fed. Appx. 535, 538 (7th Cir. 2016) (finding that
“depending upon that extent, duration and kind of infestation an inmate Was made to endure, a trier
of fact still may reasonably find an Eighth Amendment violation occurred even Without a showing

of physical harm”) (citation omitted); White v. Best, 2018 WL 4679588, at * 8 (N.D. Ill. Sept. 28,

26

2018) (recognizing that the complained of conditions that the plaintiff allegedly endured while in
segregation in F-House are “more systematic than localized” and therefore there is a basis “for the
reasonable inference that Defendant (as the warden) knew about those systemic conditions”);
Brown v. Duvall, 2016 WL 3125002, at *6 (N.D. Ill. June 3, 2016) (holding that a reasonable jury
could find that “defendants’ mere reliance upon a contractor’s spraying . . . did not satisfy
constitutional demands, particularly where the infestation continued”).

On this record, the Court cannot conclude as a matter of law that Warden Williams has met
his burden on summary judgment of showing the undisputed facts entitle him to judgment as a
matter of law on Santiago’s Eighth Amendment claim. Therefore, Defendants’ Motion is denied
as to Warden Williams on the Eighth Amendment claim against him.

D. Continued Retaliation

In addition to its three numbered counts, the Second Amended Complaint also alleges in
paragraphs 57-59 in an un-numbered “count” after Count Three that Defendant Rabideau has
continued to retaliate against Santiago by placing him in cells with difficult inmates and that
Warden Williams has known, or should have known, of Rabideau’s behavior. ([ECF No. 28], at
1111 57-59). Santiago does not identify What constitutional right these alleged actions have violated,
but Defendants argue that no issue of material fact exists on either of Santiago’s allegations The
Court agrees

The Second Amended Complaint does not allege a basis for Santiago’s allegations against
Rabideau for retaliation. Insofar as Santiago claims that Rabideau continues to be motivated by
the lawsuits and grievances discussed earlier in relation to Jovan Daniels’ transfer, his claim of
continuing retaliation fails for the same reasons as discussed above; Santiago has not identified

what grievances and lawsuits Rabideau allegedly relied on to retaliate against him, and he has

27

presented no evidence to dispute her explanation of the procedures she used to determine which
inmate should be assigned to Santiago’s cell. As for Warden Williams Santiago concedes the
Warden generally was not involved with the placement of inmates at Stateville (Pl.’s Resp. to
Defs.’ SOF No. 41), and Santiago has not provided any evidence that would allow a reasonable
juror to infer that Warden Williams should have known about Rabideau’s decisions Therefore,
Defendants’ Motion is granted on this issue.

E. Compensatory Damages

Santiago seeks compensatory damages for the harms that allegedly stemmed from his stay
in F-House, including extreme insomnia, cold temperatures, hunger pains weight loss of 20
pounds migraine headaches anxiety, and depression. ([ECF No. 28], at il 54). The Court reserved
judgment on the issue of damages pending the resolution of Santiago’s remaining claims,
Defendants argue that Santiago is not entitled to any compensatory damages because the Prison
Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(e), which controls the issue, provides that
“[n]o F ederal action may be brought by a prisoner . . . for mental or emotional injury suffered in
custody without a prior showing of physical injury.” See Calhoun v. DeTella, 319 F.3d 936, 940
(7th Cir. 2003) (“We agree that, absent a showing of physical injury, § 1997e(e) would bar a
prisoner’s recovery of compensatory damages for mental and emotional injury.”).

Citing Pearson v. Welborn, 471 'F.3d 732 (7th Cir. 2006), Defendants argue that Santiago’s
loss of 20 pounds is not compensable because Pearson held that an inmate who lost 50 pounds due
to emotional distress Was not entitled to compensatory damages Id. at 744. The Court agrees that
an inmate cannot be compensated for weight loss that is caused by depression or anxiety. Although
weight loss is a physical phenomenon that can be objectively measured, it is well established that

physical manifestations of emotional distress are not compensable under the PLRA. See Davis v.

28

District of Columbia, 158 F.3d 1342, 1349 (D.C. Cir. 1998) (citing cases); Murray v. Edwards
County Sherijj"’s Dept., 453 F. Supp.2d 1280, 1292 (D. Kan. 2006) (noting that, without more,
weight loss is insufficient to demonstrate physical injury under the PLRA). Pearson did not
identify any cause for the weight loss in that case other than the inmate’s depression and anxiety.
Pearson, 471 F.3d at 744. That does not resolve the issue before this Court, however. Defendants
exclusive reliance on Pearson raises two issues they do not address First, Defendants have not
argued, at least directly, that Santiago’s weight loss was caused by emotional distress Defendants
clearly assume that is the case, and they cite Santiago’s deposition testimony that he lost “at least
20 pounds” during his stay at F-House. (Defs.’ SOF No. 48). But Santiago did not testify why he
lost weight

Second, the Second Amended Complaint lists a number of harms that Santiago alleges he
suffered, including anxiety, depression, and weight loss Santiago does not attribute his weight
loss to anxiety or depression; he claims instead that all of his alleged injuries have a common cause
- “the conditions in F-House.” ([ECF No. 28], at 11 54). One of those conditions involved food
that was inedible. Santiago testified in graphic detail that he was often given “horrific” food that
he was unable to eat. ([ECF No. 164], Ex. 7 at 128). Santiago stated that food was served at F-
House through a “chuckhole” in each cell that remained closed off to the inmates until a guard
determined that all cells had been served. This could take up to an hour after the food had been
placed in Santiago’s chuckhole. He testified that at least 70 percent of the time, roaches and other
insects were in his food by the time he was able to retrieve it. Santiago tried to eat food that was
pre-packaged, though rats once chewed through the wrapping of cookies that he had saved.
Roaches would get into any other food that remained in the cell, forcing Santiago to stop eating

most of what he was served. (Id. at 121-31).

29

A juror reasonably could conclude that, if credited, Santiago’s account of the food he was
served at F-House Was the cause of his weight loss Citing Pratt v. Corrections Corp. of Am., 124
Fed.Appx. 465 (8th Cir. 2005), Santiago argues that is sufficient for him to be awarded
compensatory damages In Pratt, an inmate alleged that he lost 30 pounds after he Was denied
meals that met his religious requirements and was offered nutritionally-deficient vegetarian food
instead. The district court dismissed the inmate’s claim on the ground that he had not suffered a
physical inj ury, as required by the PLRA. The Eighth Circuit reversed that ruling, albeit with little
or no discussion Id. at 467. Defendants object that Pratt involved a Rule 12 dismissal of the
inmate’s claim, not the merits of his underlying allegations Pratt, 124 Fed.Appx. at 467.
Notwithstanding, Pratt suggests that under certain facts an imnate may be entitled to compensatory
damages for weight loss that is caused by non-emotional reasons and such harms can constitute
more than a de minimis injury. Other courts have agreed that weight loss stemming from
deficiencies in the food served to an inmate can constitute a physical injury for PLRA purposes
See Shirley v. Sternal, 2010 WL 602084, at *10 (S.D. Fla. Aug. 30, 2010) (citing cases). The
Court does not conclude that Santiago has shown that his weight loss is compensable because it
involves a physical injury. lt only finds that Defendants have not carried their burden on a motion
for summary judgment to show that Santiago’s weight loss cannot be compensated as a matter of
law.

Defendants shift grounds to some degree by also noting that in Pearson the inmate’s only
evidence of weight loss was his own testimony. Id. Defendants point out Santiago did not seek
medical treatment after he left F-House, so no medical record exists to substantiate his claim.
(Defs.’ SOF Nos. 48-51). That does not mean, however, that no issue of material fact exists

Santiago claims that he knew he lost weight during his stay at F-House because he had to hold up

30

his pants by hand by the time he Was released. He fi.rrther claims that he did not ask to see a doctor
because he would have been charged for the visit, and the request would have been “futile” in any
event. (Pl.’s SOAF No 7). Certainly, Santiago will need to substantiate his allegation of weight
loss in order to obtain compensatory damages At this stage, however, the Court cannot decide
the matter Without making a credibility determination, which precludes entry of summary
judgment on this issue.

Moreover, even if Santiago cannot demonstrate that he lost weight, Defendants overlook
that Santiago alleges he suffered more than just weight loss during his stay at F-House. Santiago
also claims that he experienced migraine headaches and hunger pains ([ECF No. 28], at 1| 54).
Defendants do not argue that these do not constitute physical injuries or that Santiago is not
entitled to compensatory damages because they were caused by emotional distress Some courts
have found that the injuries Santiago alleges can be physical in nature and may entitle an inmate
to compensatory damages See Walker v. Powell, 2007 WL 4303766 (N.D. Fla. Dec. 10, 2007)
(finding that a jury issue exists when insufficiently nutritious food is alleged to have caused
headaches and stomach pain). Defendants’ decision not to address all of Santiago’s alleged harms
leaves significant portions of his compensatory damages claim unchallenged The Court,

therefore, denies Defendants’ Motion on this issue.

31

IV. CONCLUSION
For all the reasons stated in the Court’s Memorandum Opinion and Order, Defendants’

Rule 56 Motion for Partial Summary Judgment [ECF No. 148] is granted in part and denied in

lt is so ordered.
©Mjé.@l`

frey T.'Giiberr
nited States Magistrate Judge

part

Dated: April 18, 2019

32

